Case: 3:15-cr-00132-jdp Document #: 102 Filed: 05/21/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,
ORDER
Plaintiff,
V. 15-cr-132-jdp

RICHARD GEASLAND,

Defendant.

 

Richard Geasland, through counsel, has filed a motion for compassionate release under
the FIRST STEP Act. Section 603(b) of the Act amends 18 U.S.C. § 3582(c)(1)(A) to permit
an inmate to move the sentencing court for compassionate release, provided that the inmate
has fully exhausted all administrative rights to appeal the failure of the Bureau of Prisons to
make a such motion, or if 30 days has lapsed from the receipt of such a request by the warden,
whichever is earlier.

Defendant Geasland contends that due to the risk of Covid-19 infection, his medical
condition provides extraordinary or compelling reasons to grant release. The court recognizes
that all such requests are urgent and the concerned parties will work expeditiously to resolve
them. Geasland’s motion addresses the exhaustion of administrative remedies, and Geasland
says that he has provided his medical records and his release plan. These items should be placed
on the docket under seal,

The U.S. Probation Office is ordered to complete a pre-release investigation and submit
a letter of findings to the court, the parties, and to the Bureau of Prisons.

Once the Probation Office has submitted its findings, the government has five days to

respond to the motion for compassionate release. Defendant Geasland’s reply, if any, is due
Case: 3:15-cr-00132-jdp Document #: 102 Filed: 05/21/20 Page 2 of 2

the following day. The court will schedule a prompt hearing (by telephone or videoconference)
if necessary.
Entered May 21, 2020.
BY THE COURT:

(Op. (Beg

JAMES D. PETERSON
District Judge
